Citation Nr: 1609253	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-15 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, including as secondary to service-connected right and left knee patellofemoral pain syndrome.

2. Entitlement to an increased disability rating for patellofemoral pain syndrome of the right knee with degenerative changes in excess of 10 percent.

3. Entitlement to an increased disability rating for patellofemoral pain syndrome of the left knee with degenerative changes in excess of 10 percent.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Detroit, Michigan, respectively.

In July 2014, the Board remanded the claims for additional development.  The case has been returned to the Board for appellate review.

An August 2014 VA examination report indicates the Veteran was not working and previously had a job involving a degree of physical labor.  Thus, the issue of entitlement to a TDIU has been raised by the record, to include as a result of the Veteran's right and left knee disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from her claim for a higher initial rating for her underlying disability, which, in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits; rather it is an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and the above line of cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  

REMAND

Further development is necessary prior to the adjudication of the Veteran's claims.

Concerning the Veteran's claim for service connection for a right shoulder disability, once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 313, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board remanded this case in July 2014 to determine whether the Veteran's right shoulder disability is related to her service-connected knee disabilities, or left shoulder disability.  A Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ) was completed in August 2014.  In it, the examiner opined that the Veteran's current right shoulder degenerative joint disease was less likely related to the service-connected knee and left shoulder disabilities.  The opinion's rationale was based on the examination and x-ray findings.  This opinion is inadequate, however, as it offers no medical explanation upon which the Board can rely to render its decision in this matter.  Accordingly, on remand, the RO should obtain an addendum opinion that provides a detailed explanation for any opinion reached.

Regarding the claims for increased ratings for left and right patellofemoral pain syndrome, the Board notes that a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) was also completed in August 2014.  The Veteran's right knee range of motion was from 0 degrees extension to 80 degrees flexion (with pain at 80 degrees) and left knee range of motion was from 0 degrees extension to 90 degrees flexion (with pain at 90 degrees).  Repetitive testing did not show additional limitation of motion, or functional limitation, but showed tenderness or pain to the palpation for the joint line.  The examiner noted that the Veteran was unable to be tested for joint stability, but did not provide an explanation as to why.  The examiner also reported that the Veteran had a right knee procedure in 2010 and was unable to bend, squat or climb stairs because of her right knee.  The examiner noted the Veteran's regular use of a brace and occasional use of a cane.  The examiner also reported that the Veteran's disability impacted her ability to work, noting that the Veteran lost her job as a repair woman for slot machines in 2013.  However, as the objective findings of the Veteran's knees appear inconsistent with the examiner's conclusion regarding the impact of her service-connected knees on her ability to work, a new VA examination is warranted.

With regard to the TDIU claim, the record reflects that the Veteran is currently unemployed.  Although the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability.  38 C.F.R. § 4.10 (2015).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter apprising her of the type of evidence and information needed to substantiate her derivative claim for a TDIU, including apprising her of hers and VA's respective responsibilities in obtaining this supporting evidence. 

Ask her whether she has received any additional (more recent) evaluation or treatment for her service-connected right and left knee disabilities.  If she has, and the records are not already in the file, then obtain them with her cooperation, including all records of evaluation or treatment she has received from VA for these service-connected disabilities.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify her of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  The Veteran's claims file should also be returned to the examiner who conducted the August 2014 VA examination, or if he is no longer available, an appropriate examiner of like skill and background.  The entire file, including a full copy of this remand, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

In the addendum opinion, the examiner should provide a detailed explanation to support his August 2014 finding that the Veteran's current right shoulder disability is less likely related to or aggravated by the Veteran's service-connected right and left knee disability and left shoulder condition.

Please include a complete discussion of the evidence and medical principles at issue, including the use of medical literature (if deemed warranted).

3. Upon receipt of all additional evidence, schedule an appropriate VA examination to reassess the severity of the service-connected right and left knee disabilities, particularly covering any functional or occupational limitation.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

After examining the Veteran and reviewing the file, including a complete copy of this remand, the examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service connected right and left knee patellofemoral pain syndrome. 

b. Indicate whether there is recurrent subluxation or lateral instability of the right and/or left knee and, if there is, whether it is slight, moderate, or severe.

c. Determine whether the right and/or left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knees, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

4. Then, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of all her service-connected disabilities on her ordinary activities, to include her employability.  The claims file contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

Specifically, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on her daily activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

5. Then readjudicate the Veteran's claims, as well as the derivative TDIU request.  This readjudication should include consideration of whether TDIU should be referred for extra-schedular consideration under the special provisions of 38 C.F.R. § 4.16(b).  If the claims are denied, send the Veteran a supplemental statement of the case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



